879 P.2d 150 (1994)
Rocky Dale SNOW, Petitioner,
v.
The STATE of Oklahoma, Respondent.
No. F-89-638.
Court of Criminal Appeals of Oklahoma.
July 29, 1994.
Joe Wilson, Asst. Dist. Atty., Ada, Chris Ross, Asst. Dist. Atty., Seminole, at trial, and Susan Brimer Loving, Atty. Gen., and A. Diane Blalock, Asst. Atty. Gen., Oklahoma City, on appeal, for respondent.
W.B. Ward, Jr., Ada, at trial, and Anne M. Moore, Appellate Indigent Defender, Norman, on appeal, for petitioner.

ORDER DENYING PETITION FOR REHEARING
Rocky Dale Snow, petitioner, was convicted of Unauthorized Use of a Motor Vehicle, Assault and Battery with Intent to kill and First Degree Murder in Pontotoc County District Court, Case No. CRF-88-210. Petitioner was sentenced to twenty (20) years, ninety-nine (99) years, and death for these crimes. Judgment and sentence was affirmed by this Court. Snow v. State, 876 P.2d 291 (Okl.Cr. 1994). Petitioner is before us now on a petition for rehearing pursuant to Court of Criminal Appeals Rules 3.14. See 22 O.S. 1991, Ch. 18, App. Petitioner alleges the Court overlooked a question of ineffective assistance of counsel duly raised on appeal, and that the opinion rendered is contrary to controlling authority regarding the constitutionality of the "great risk of death to more than one person" aggravating circumstance.
The ineffective assistance of counsel argument raised in this petition was addressed by the Court in the original opinion and will not be revisited.
Petitioner argued on appeal that the "great risk of death to more than one person" aggravating circumstance is being applied in a vague and overbroad manner which renders it invalid under the Eighth and Fourteenth Amendments. This issue was also addressed by the Court in the original opinion and will not be revisited.
IT IS THEREFORE THE ORDER OF THE COURT that the petition for rehearing is DENIED and mandate shall issue forthwith.
IT IS SO ORDERED.
    /s/ Gary L. Lumpkin
    GARY L. LUMPKIN,
    PRESIDING JUDGE
    /s/ Charles A. Johnson
    CHARLES A. JOHNSON,
    VICE PRESIDING JUDGE
    /s/ James F. Lane
    JAMES F. LANE,
    JUDGE
    /s/ Charles S. Chapel
    CHARLES S. CHAPEL,
    JUDGE
    /s/ Reta M. Strubhar
    RETA M. STRUBHAR,
    JUDGE